PATRICIA TOWLES, Plaintiff Below, Appellant,
v.
JENNIFER MASTIN, Defendant Below, Appellee.
No. 580, 2007.
Supreme Court of Delaware.
Submitted: September 17, 2008.
Decided: September 18, 2008.
Before HOLLAND, BERGER and RIDGELY, Justices.

ORDER
RANDY J. HOLLAND, Justice.
This 18th day of September 2008, the Court having considered this matter after oral argument and on the briefs filed by the parties has determined that the final judgment of the Superior Court should be affirmed on the basis of and for the reasons assigned by the Superior Court in its opinion dated October 18, 2007.
NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the Superior Court be, and the same hereby is, AFFIRMED.